651 N.W.2d 499 (2002)
STATE of Minnesota, Respondent,
v.
Michael Angel ROSILLO, Petitioner, Appellant.
No. C2-00-1610.
Supreme Court of Minnesota.
August 21, 2002.
Rehearing Denied October 7, 2002.
John M. Stuart, State Public Defender, Charles F. Clippert, Assistant State Public Defender, Minneapolis, MN, for Appellant.
Mike Hatch, Minnesota Attorney General, Thomas R. Ragatz, Assistant Attorney General, St. Paul, MN, for Respondent.
Craig S. Nelson, Freeborn County Attorney, Albert Lea, MN, for Respondent.

ORDER
Based upon all the files, records, and proceedings and upon an evenly divided court,
IT IS HEREBY ORDERED that the decision of the Court of Appeals in this matter is affirmed without opinion.
BY THE COURT:
Kathleen A. Blatz
Chief Justice
MEYER, J., not having been a member of this court at the time of argument and submission, took no part in the consideration or decision of this case.